

Exhibit 10.7
NASDAQ, INC.
PERFORMANCE SHARE UNIT AGREEMENT
This PERFORMANCE SHARE UNIT AGREEMENT (this “Agreement”) between Nasdaq, Inc., a
Delaware corporation (the “Company”), and NAME (the “Grantee”) memorializes the
grant by the Management Compensation Committee of the Board of Directors of the
Company (the “Committee”) on DATE (the “Grant Date”) of performance share units
(the “PSUs”) to the Grantee on the terms and conditions set out below.
RECITALS:
The Company has adopted the Nasdaq, Inc. Equity Incentive Plan (the “Plan”),
which Plan is incorporated herein by reference and made a part of this
Agreement. Capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Plan. The Plan in relevant part provides for the
issuance of stock-based awards that are subject to the attainment of performance
goals as established by the Committee.
The Committee has determined that it is in the best interests of the Company and
its shareholders to grant the PSUs provided for herein to the Grantee pursuant
to the Plan and under the terms set forth herein as an increased incentive for
the Grantee to contribute to the Company’s future success and prosperity.
Capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Plan.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:
1.Grant of Performance-Based Award. The Company hereby grants to the Grantee
TARGET PSUs, which PSUs shall entitle the Grantee to receive up to MAX PAYOUT
Shares (or a lesser number of Shares, or no Shares whatsoever), subject to the
terms and conditions set forth in this Agreement and the Plan. (A complete copy
of the Plan, as in effect on the Grant Date, is available to the Grantee upon
request.) Shares corresponding to the PSUs granted herein are in all events to
be delivered to the Grantee only after the Grantee has become vested in the PSUs
pursuant to Section 4 below.
2.    Performance Period. For purposes of this Agreement, the term “Performance
Period” shall be the period commencing on January 1, 2017 and ending on December
31, 2017.
3.    Performance Goal.
(a)    Subject to the following sentence, the Performance Goal is set out in
Appendix A hereto, which Appendix A is incorporated by reference herein and made
a part hereof. Notwithstanding the foregoing, the provisions of Section 13 or
any other provision of this Agreement to the contrary, the Committee reserves
the right to unilaterally change or


A-1

--------------------------------------------------------------------------------




otherwise modify the Performance Goal in any manner whatsoever (including
substituting a new Performance Goal), but only to the extent that the Committee
has first determined that the exercise of such discretion would not cause the
PSUs to fail to qualify as “performance-based compensation” under Section 162(m)
of the Code. If the Committee exercises such discretionary authority to any
extent, the Committee shall provide the Grantee with a new Appendix A in
substitution for the Appendix A attached hereto, and such new Appendix A and the
Performance Goal set out therein (rather than the Appendix A attached hereto and
the Performance Goal set out therein) shall in all events apply for all purposes
of this Agreement.
(b)    Depending upon the extent, if any, to which the Performance Goal has been
achieved, and subject to compliance with the requirements of Section 4, each PSU
shall entitle the Grantee to receive, at such time as is determined in
accordance with the provisions of Section 5, between 0 and 1.5 Shares for each
PSU. The Committee shall, as soon as practicable following the last day of the
Performance Period, certify (i) the extent, if any, to which, in accordance with
Appendix A, the Performance Goal has been achieved with respect to the
Performance Period and (ii) the number of whole and/or partial Shares, if any,
which, subject to compliance with the vesting requirements of Section 4, the
Grantee shall be entitled to receive with respect to each PSU (with such number
of whole and/or partial Shares being hereafter referred to as the “Share
Delivery Factor”). Such certification shall be final, conclusive and binding on
the Grantee, and on all other persons, to the maximum extent permitted by law.
4.    Vesting.
(a)    The PSUs are subject to forfeiture to the Company until they become
non-forfeitable in accordance with this Section 4. Except as provided in the
following sentence, (i) the risk of forfeiture will lapse on the first one-third
of the PSUs, and such PSUs shall thereupon become vested, only if the Grantee
remains employed by the Company through and on December 31, 2018; (ii) the risk
of forfeiture will lapse on the second one-third of the PSUs, and such PSUs
shall thereupon become vested, only if the Grantee remains employed by the
Company through and on December 31, 2019; and (iii) the risk of forfeiture will
lapse on the remaining PSUs, and such PSUs shall thereupon become vested, only
if the Grantee remains employed by the Company through and on December 31, 2020
(collectively with December 31, 2018 and December 31, 2019, each a “Vest Date”).
Notwithstanding the foregoing, if the Grantee’s employment with the Company
terminates by reason of death prior to December 31, 2020, the risk of forfeiture
shall lapse on all PSUs, and all unvested PSUs shall thereupon become vested on
the date of death (or, if later, on the date, following the end of the
Performance Period on which the Committee determines whether, and to what extent
the PSUs are earned in accordance with Section 3(b) of this Agreement).
(b)    In the event that (i) the Company terminates the Grantee’s employment
with the Company for any reason prior to a Vest Date or (ii) the Grantee
terminates employment with the Company for any reason (other than death) prior
to such date, all unvested PSUs shall be cancelled and forfeited, effective as
of the Grantee’s separation from service. Notwithstanding anything to the
contrary in the Plan or this Agreement, and for purposes of clarity, any
separation from service shall be effective as of the date the Grantee’s active
employment ends and shall not be extended by any statutory or common law notice
period.


2

--------------------------------------------------------------------------------




5.    Delivery of Shares. As soon as practicable following the applicable Vest
Date, and compliance with all applicable tax withholding as described in Section
11 hereof, but in no event later than two and one-half months after the end of
the calendar year in which the Vest Date occurs, the Company shall instruct the
registrar for the Company to make an entry on its books and records evidencing
that the Shares underlying such vested PSUs have been duly issued as of that
date; provided, however, that the Grantee may, in the alternative, elect in
writing prior thereto to receive a stock certificate representing the full
number of Shares acquired, which certificate may bear a restrictive legend
prohibiting the transfer of such Shares for such period as may be prescribed by
the Company. The Company shall not be liable to the Grantee for damages relating
to any delays in issuing the certificates. The underlying Shares may be
registered in the name of the Grantee’s legal representative or estate in the
event of the death of the Grantee. In the event of the acceleration of the lapse
of forfeiture restrictions upon the death of the Grantee as contemplated by
Section 4(a) of this Agreement, this process shall occur as soon as possible
following such vesting date, but in no event later than two and one-half months
after the end of the calendar year in which such vesting date occurs.
Notwithstanding anything in the Agreement, the Company may make delivery of
Shares in settlement of PSUs by either (A) delivering certificates representing
such Shares to the Grantee, registered in the name of the Grantee, or (B) by
depositing such Shares into a stock brokerage account maintained for the
Grantee.
6.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the PSUs or future Awards granted under the
Plan by electronic means or request the Grantee’s consent to participate in the
Plan by electronic means. By accepting this Award, the Grantee hereby consents
and agrees to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
7.    Transferability.
(a)    Except as provided below, or except to the minimal extent required by
law, the PSUs are nontransferable and may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Grantee, except by
will or the laws of descent and distribution, and upon any such transfer, by
will or the laws of descent and distribution (or upon such transfer required by
law), the transferee shall hold such PSUs subject to all the terms and
conditions that were applicable to the Grantee immediately prior to such
transfer. Notwithstanding the foregoing, the Grantee may transfer any vested
PSUs to members of his immediate family (defined as his spouse, children or
grandchildren) or to one or more trusts for the exclusive benefit of such
immediate family members or partnerships in which such immediate family members
are the only partners if the transfer is approved by the Committee and the
Grantee does not receive any consideration for the transfer. Any such
transferred portion of the PSUs shall continue to be subject to the same terms
and conditions that were applicable to such portion of the PSUs immediately
prior to transfer (except that such transferred PSUs shall not be further
transferable by the transferee). No transfer of a portion of the PSUs shall be
effective to bind the Company unless the Company shall have been furnished with
written notice


3

--------------------------------------------------------------------------------




thereof and a copy of such evidence as the Committee may deem necessary to
establish the validity of the transfer and the acceptance by the transferee of
the terms and conditions hereof.
(b)    Upon any transfer by will or the laws of descent and distribution (or
upon any such transfer required by law), such transferee shall take the PSUs and
the Shares delivered in connection therewith (the “Transferee Shares”) subject
to all the terms and conditions that were (or would have been) applicable to the
PSUs and the Transferee Shares immediately prior to such transfer.
(c)    Following settlement and issuance of Shares, in the event the Company
permits the Grantee to arrange the sale of Shares through a broker or another
designated agent of the Company, Grantee acknowledges and agrees that the
Company may block any such sale and/or cancel any order to sell placed by the
Grantee, in each case if the Grantee is not then permitted under the Company’s
insider trading policy to engage in transactions with respect to securities of
the Company. If the Committee determines that the ability of the Grantee to sell
or transfer shares of Common Stock is restricted, then the Company may notify
the Grantee in accordance with Section 18 of this Agreement.


8.    Rights of Grantee. Prior to the delivery, if any, of Shares to the Grantee
pursuant to the provisions of Section 5, the Grantee shall not have any rights
of a shareholder of the Company, including, but not limited to, the right to
receive dividend payments, on account of the PSUs.
9.    Unfunded Nature of PSUs. The Company will not segregate any funds
representing the potential liability arising under this Agreement. The Grantee’s
rights in respect of this Agreement are those of an unsecured general creditor
of the Company. The liability for any payment under this Agreement will be a
liability of the Company and not a liability of any of its officers, directors
or Affiliates.
10.    Securities Laws. The Company may condition delivery of Shares for any
vested PSUs upon the prior receipt from the Grantee of any undertakings which it
may determine are required to assure that the Shares are being issued in
compliance with federal and state securities laws.
11.    Withholding. Regardless of any action the Company, any of its
Subsidiaries and/or the Grantee's employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related items related to the Grantee’s participation in the Plan and legally
applicable to the Grantee (“Tax-Related Items”), the Grantee acknowledges that
the ultimate liability for all Tax-Related Items is and remains the Grantee’s
responsibility and may exceed the amount actually withheld by the Company or any
of its affiliates. The Grantee further acknowledges that the Company and/or its
Subsidiaries (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the PSUs, including,
but not limited to, the grant or vesting of the PSUs, the delivery of Shares,
the subsequent sale of Shares acquired pursuant to such delivery


4

--------------------------------------------------------------------------------




and the receipt of any dividends and/or dividend equivalents; and (ii) do not
commit to and are under no obligation to structure the terms of any award to
reduce or eliminate the Grantee’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Grantee becomes subject to tax in more
than one jurisdiction between the Grant Date and the date of any relevant
taxable event, the Grantee acknowledges that the Company and/or its Subsidiaries
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee will pay or make adequate arrangements satisfactory to the Company
and/or its Subsidiaries to satisfy all Tax-Related Items. In this regard, the
Grantee authorizes the Company and/or its Subsidiaries, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:


(a)    withholding from the Grantee’s wages or other cash compensation paid to
the Grantee by the Company and/or its Subsidiaries; or
(b)     withholding from proceeds of the Shares acquired following settlement
either through a voluntary sale or through a mandatory sale arranged by the
Company (on the Grantee’s behalf pursuant to this authorization); or
(c)     withholding in Shares to be delivered upon settlement.
To avoid negative accounting treatment, the Company and/or its Subsidiaries may
withhold or account for Tax-Related Items by considering applicable statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Grantee is deemed to have been issued the full number of Shares attributable to
the awarded PSUs, notwithstanding that a number of Shares are held back solely
for the purpose of paying the Tax-Related Items due as a result of any aspect of
the Grantee’s participation in the Plan.


The Grantee shall pay to the Company and/or its Subsidiaries any amount of
Tax-Related Items that the Company and/or its Subsidiaries may be required to
withhold or account for as a result of the Grantee’s participation in the Plan
that are not satisfied by the means previously described. The Company may refuse
to issue or deliver the Shares or the proceeds of the sale of Shares, if the
Grantee fails to comply with the Grantee’s obligations in connection with the
Tax-Related Items.
By accepting this grant of PSUs, the Grantee expressly consents to the methods
of withholding Tax-Related Items by the Company and/or its subsidiaries as set
forth hereunder, including the withholding of Shares and the withholding from
the Grantee’s wages/salary or other amounts payable to the Grantee. All other
Tax- Related Items related to the PSUs and any Shares delivered in satisfaction
thereof are the Grantee’s sole responsibility.
12.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
principle of law that could result in the application of the law of any other
jurisdiction.


5

--------------------------------------------------------------------------------




13.    Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto, except as otherwise provided
in Section 3(a) or Sections 15 or 16 of this Agreement regarding permitted
unilateral action by the Committee or in Section 13(a) of the Plan related to
amendments or alterations that do not adversely affect the rights of the Grantee
in this Award.
14.    Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan. The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and decisions
of the Committee with respect thereto and this Agreement shall be final and
binding upon the Grantee and the Company. In the event of any conflict between
the terms and conditions of this Agreement and the Plan, the provisions of this
Agreement shall control. The Committee has the authority and discretion to
determine any questions which arise in connection with the award of the PSUs
hereunder.
15.    Compliance with Code Section 409A. It is the intention of the Company and
Grantee that this Agreement not result in an unfavorable tax consequences to
Grantee under Code Section 409A. Accordingly, Grantee consents to any amendment
of this Agreement as the Company may reasonably make in furtherance of such
intention, and the Company shall promptly provide, or make available to, Grantee
a copy of such amendment. Any such amendments shall be made in a manner that
preserves to the maximum extent possible the intended benefits to Grantee. This
paragraph does not create an obligation on the part of Company to modify this
Agreement and does not guarantee that the amounts or benefits owed under the
Agreement will not be subject to interest and penalties under Code Section 409A.
16.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Grantee’s participation in the Plan, on the
PSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Grantee to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing. The Grantee agrees, upon demand of the Company or the Committee,
to do all acts and execute, deliver and perform all additional documents,
instruments and agreements which may be reasonably required by the Company or
the Committee, as the case may be, to implement the provisions and purposes of
the Plan and this Agreement.
17.    No Right to Continued Employment. This Agreement shall not confer on the
Grantee any right to be retained, in any position, as an employee, consultant or
director of the Company.
18.    Notices. Any notice, request, instruction or other document given under
this Agreement shall be in writing and may be delivered by such method as may be
permitted by the Company, and shall be addressed and delivered, in the case of
the Company, to the Secretary of the Company at the principal office of the
Company and, in the case of the Grantee, to the Grantee’s address as shown in
the records of the Company or to such other address as may be designated in
writing (or by such other method. approved by the Company) by either party.


6

--------------------------------------------------------------------------------




19.    Award Subject to Plan. This Award is subject to the Plan as approved by
the shareholders of the Company. In the event of conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of this Agreement will govern and prevail.
20.    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
21.    Discretionary Nature of Plan; No Vested Rights. The Plan is discretionary
in nature and limited in duration, and may be amended, cancelled, or terminated
by the Company, in its sole discretion, at any time. The grant of the Award
represented by this Agreement is exceptional, voluntary and occasional and does
not create any contractual or other right to receive an award or benefit in lieu
of an award in the future, even if awards have been granted repeatedly in the
past. Future Awards, if any, will be at the sole discretion of the Company,
including, but not limited to, the form and timing of an Award, the number of
Shares subject to the Award, and the vesting provisions. Any amendment,
modification or termination of the Plan shall not constitute a change or
impairment of the terms and conditions of the Grantee’s employment with the
Company.
22.    Termination Indemnities. The Grantee’s Award and the Shares subject to
the Award, and the income and value of the same, are extraordinary items of
compensation outside the scope of the Grantee’s employment or services contract,
if any. As such, the PSUs are not part of normal or expected compensation for
purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension, or
retirement benefits or welfare benefits or similar payments.
23.    English Language. The Grantee acknowledges and agrees that it is the
Grantee’s express intent that the Plan, this Agreement, any addendum and all
other documents, notices and legal proceedings entered into, given or instituted
pursuant to the Award, be drawn up in English. Unless specifically indicated, if
the Grantee has received the Plan, this Agreement, any addendum or any other
documents related to the Award translated into a language other than English,
and if the meaning of the translated version is different than the English
version, the English version shall control.
24.    Nature of Grant. In accepting the Award, the Grantee acknowledges,
understands and agrees that:


(i)    the Plan is established voluntarily by the Company, it is discretionary
in nature, and may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;


(ii)    all decisions with respect to future Awards or other grants, if any,
will be at the sole discretion of the Company;




7

--------------------------------------------------------------------------------




(iii)    the grant of the PSUs and the Grantee’s participation in the Plan shall
not create a right to employment or be interpreted as forming an employment or
service contract with the Company, the Grantee’s employer or any Subsidiary, and
shall not interfere with the ability of the Company, the Grantee’s employer or
any Subsidiary, as applicable, to terminate the Employment or service
relationship (if any);


(iv)    the Grantee is voluntarily participating in the Plan;
(v)    the PSUs and any Shares issued under the Plan and the income and value of
the same are not intended to replace any pension rights or compensation;


(vi)    the future value of the Shares underlying the PSUs is unknown and
indeterminable;


(vii)    unless otherwise agreed with the Company, the Award and the Shares
subject to the Award, and the income and value of same, are not granted as
consideration for, or in connection with, the service Grantee may provide as a
director of a Subsidiary of the Company;


(viii)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the PSUs resulting from Separation from Service (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where the Grantee is employed or the terms of the
Grantee’s employment agreement, if any), and in consideration of the grant of
the PSUs to which the Grantee is otherwise not entitled, the Grantee irrevocably
agrees never to institute any claim against the Company, any of its Subsidiaries
or the Grantee’s employer, waives his ability, if any, to bring any such claim,
and releases the Company, its Subsidiaries and the Grantee’s employer from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, then, by participating in the Plan, the Grantee
shall be deemed irrevocably to have agreed not to pursue such claim and agrees
to execute any and all documents necessary to request dismissal or withdrawal of
such claim; and


(ix)    the Grantee acknowledges and agrees that neither the Company, the
Grantee’s employer nor any Subsidiary shall be liable for any foreign exchange
rate fluctuation between the Grantee’s local currency and the United States
Dollar that may affect the value of the PSUs or of any amounts due to the
Grantee pursuant to the vesting and settlement of the PSU or the subsequent sale
of any Shares issued upon settlement.


25.    Consent to Collection, Processing and Transfer of Personal Data. Pursuant
to applicable personal data protection laws, the Company hereby notifies the
Grantee of the following in relation to the Grantee’s personal data and the
collection, processing and transfer of such data in relation to the Company’s
grant of this Award and the Grantee’s participation in the Plan. The collection,
processing and transfer of the Grantee’s personal data is necessary for the
Company’s administration of the Plan and the Grantee’s participation in the
Plan. The Grantee’s denial and/or objection to the collection, processing and
transfer of personal data may affect the Grantee’s participation in the Plan. As
such, the Grantee voluntarily explicitly and unambiguously acknowledges and
consents (where required under applicable law) to the collection, use,
processing and transfer of personal data as described in this Agreement and any


8

--------------------------------------------------------------------------------




other Award grant materials by and among, as applicable, the Company, its
Subsidiaries and/or the Grantee's employer for the purpose of implementing,
administering and managing the Grantee's participation in the Plan.
The Company and the Grantee’s employer hold certain personal information about
the Grantee, including name, home address, email address and telephone number,
date of birth, social security number, passport number or other employee
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Awards or any other
entitlement to Shares awarded, canceled, purchased, vested, unvested or
outstanding in Grantee’s favor, for the purpose of managing and administering
the Plan (“Data”). The Data may be provided by the Grantee or collected, where
lawful, from third parties, and the Company will process the Data for the
exclusive purpose of implementing, administering and managing the Grantee’s
participation in the Plan. The Data processing will take place through
electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which Data are collected and with confidentiality
and security provisions as set forth by applicable laws and regulations in the
Grantee’s country of residence. Data processing operations will be performed
minimizing the use of personal and identification data when such operations are
unnecessary for the processing purposes sought. Data will be accessible within
the Company’s organization only by those persons requiring access for purposes
of the implementation, administration and operation of the Plan and for the
Grantee’s participation in the Plan.


The Company and the Grantee’s employer will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
the Grantee’s participation in the Plan, and the Company and the Grantee’s
employer may each further transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Plan. These
recipients may be located in the European Economic Area, or elsewhere throughout
the world, such as the United States. The Grantee hereby authorizes (where
required under applicable law) them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing the Grantee’s participation in the Plan, including
any requisite transfer of such Data as may be required for the administration of
the Plan and/or the subsequent holding of Shares on the Grantee’s behalf to a
broker or other third party with whom the Grantee may elect to deposit any
Shares acquired pursuant to the Plan.


The Grantee may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to (a)
obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, and (d) to
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and the Grantee’s participation in the Plan. The Grantee
may seek to exercise these rights by contacting the Grantee’s local human
resources manager.


26.    Private Placement. The grant of the PSU is not intended to be a public
offering if securities in the Grantee’s country of residence (and country of
employment, if different). The


9

--------------------------------------------------------------------------------




Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities (unless otherwise required under
local law), and the grant of PSUs is not subject to the supervision of the local
securities authorities.
27.    Addendum to Agreement. Notwithstanding any provisions of this Agreement
to the contrary, the Award shall be subject to any special terms and conditions
for the Grantee’s country of residence (and country of employment, if
different), as are set forth in the applicable addendum (the “Addendum”) as
attached to the Agreement. Further, if the Grantee transfers residence and/or
employment to another country reflected in an Addendum to the Agreement, the
special terms and conditions for such country will apply to the Grantee to the
extent the Company determines, in its sole discretion, that the application of
such terms is necessary or advisable in order to comply with local laws, rules
and regulations, or to facilitate operation and administration of the Plan. Any
applicable Addendum shall constitute part of this Agreement.
28.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee's participation in the Plan, or his acquisition or sale of the
underlying Shares. The Grantee acknowledges that he should consult with his own
personal tax, legal and financial advisors regarding his participation in the
Plan before taking any action related to the Plan.
29.    Entire Agreement. This Agreement represents the entire understanding and
agreement between the parties with respect to the subject matter of this
Agreement and supersedes and replaces all previous agreements, arrangements,
understandings, rights, obligations and liabilities between the parties in
respect of such matters.
30.    Execution. This Agreement may be executed, including execution by
facsimile signature, in one or more counterparts, each of which will be deemed
an original, and all of which together shall be deemed to be one and the same
instrument.
31.    Insider Trading / Market Abuse Laws. The Grantee acknowledges that he or
she may be subject to insider trading and/or market abuse laws in the Grantee’s
country and the United States, which may affect the Grantee’s ability to acquire
or sell Shares under the Plan during such times as the Grantee is considered to
have “inside information” (as defined by the laws in the Grantee’s country and
the United States). The requirements of these laws may or may not be consistent
with the terms of any applicable Company insider trading policy. The Grantee
acknowledges that it is his or her responsibility to be informed of and
compliant with any such laws and such Company policies, and is hereby advised to
speak to his or her personal legal advisor on this matter.
32.    Waiver. The Grantee acknowledges that a waiver by the Company of a breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of a prior or subsequent breach by
the Grantee or any other Grantee.






10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the ___
day of _____, 2017. By execution of this Agreement the Grantee acknowledges
receipt of a copy of the Plan, and agrees to the terms and conditions of the
Plan and this Agreement.


NASDAQ, INC.


    
                                        
By:
Title:



GRANTEE




                                                             


























































11

--------------------------------------------------------------------------------










Appendix A


Performance Goal for PSU Grant
2017 Performance Period


This Appendix A to the Agreement sets forth the performance goal (the
“Performance Goal”) to be achieved and, depending upon the extent (if any) to
which the Performance Goal is achieved, the number of whole and/or partial
Shares, if any, which the Grantee shall have the right to receive with respect
to each PSU. Capitalized terms not otherwise defined herein shall have the
meaning ascribed to them in the Agreement and the Plan.
The sole Performance Goal shall be the Company’s 2017 Company Operating Income.
“2017 Company Operating Income” means the operating income from continuing
operations before income taxes for the Company’s 2017 fiscal year, calculated in
accordance with generally accepted accounting principles in the United States,
subject to adjustment to exclude from the calculation thereof non-recurring and
extraordinary charges and expenses (collectively, the “Non-Recurring Expenses”).
Notwithstanding the foregoing, 2017 Company Operating Income shall exclude the
impact of research & development expenses, foreign exchange, intra-year
acquisitions and other Non-Recurring Expenses.
The Committee will rely on the Company’s audited financial statements and
related information for purposes of determining the amount, if any, of 2017
Company Operating Income.
Each PSU shall, subject to the vesting provisions set forth in the Agreement,
entitle the Grantee to 0.5 Shares for the achievement of “floor” 2017 Company
Operating Income, 1.0 Share for the achievement of "target" 2017 Company
Operating Income, and 1.5 Shares for the achievement of "ceiling" 2017 Company
Operating Income.
Levels of Achievement of the Performance Goal


Floor
Target
Ceiling
50%
100%
150%
$1,116.7 million
$1,186.7 million
$1,231.7 million



    
For 2017 Company Operating Income below the “floor” dollar level, no Shares
shall be deliverable to the Grantee. For 2017 Company Operating Income between
(i) the “floor” dollar level and the “target” dollar level or (ii) between the
“target” dollar level and the “ceiling” dollar level (as specified in the table
above), the number of whole and/or partial Shares deliverable with respect to
each Performance Share Unit will be adjusted proportionately based on the level
of achievement.


12

--------------------------------------------------------------------------------




All actions taken by the Committee pursuant to this Appendix A shall be final,
conclusive and binding upon the Grantee, and all other persons, to the maximum
extent permitted by law.






13